Citation Nr: 0629026	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

This matter was last before the Board in May 2004, at which 
time the Board reopened the veteran's claim of service 
connection for bilateral hearing loss and remanded his claims 
of service connection for bilateral hearing loss and tinnitus 
for further development.  Following the indicated 
development, the RO granted service connection for bilateral 
hearing loss in a rating decision dated in May 2006.  Thus, 
the only issue on appeal is service connection for tinnitus.  


FINDING OF FACT

The veteran has tinnitus which was incurred in service.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

The veteran's service medical records, including entrance and 
separation examinations are negative for complaints of, 
treatment for, and diagnosis of tinnitus.  Thus, there is no 
indication from the veteran's service medical records that he 
incurred tinnitus in service.  The earliest mention of 
tinnitus appears years after his discharge from service.  

A private treatment record from an audiologist dated in 
February 2003 reveals that the veteran complained of 
intermittent tinnitus, which had been present for several 
years.  The audiologist diagnosed tinnitus.  In December 
2004, the veteran was seen at the VA medical center for an 
audiology examination.  

At the December 2004 examination, the veteran subjectively 
reported infrequent tinnitus that occurred every few months 
and that it was fleeting in nature.  The examiner opined in 
the diagnoses section of the report that the veteran reported 
no significant tinnitus at the time.  The examiner did not 
diagnose current tinnitus and did not comment on the etiology 
thereof.  He did, however, attribute the veteran's 
sensorineural hearing loss to hazardous noise exposure in 
service.  

As mentioned, the veteran has made subjective complaints of 
intermittent tinnitus, which he reports as beginning in 
service.  The record contains a competent diagnosis of 
tinnitus.  Because the veteran is currently diagnosed as 
having tinnitus and because his statements are competent to 
show continuing symptomatology of tinnitus since service, the 
evidence is at least in equipoise, and the claim is granted.  

The Board finds persuasive the VA examiner's attribution of 
hearing loss to service.  Although there were no complaints 
of tinnitus at that time, the examiner should have commented 
on whether the veteran's recurrent tinnitus complaints were 
related to noise exposure in service.  Rather than remand the 
case for such an opinion, the Board is confident that the 
sensorineural disability associated with his hearing loss and 
diagnosed tinnitus probably had the same etiology.  But see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


